STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   October 9, 2018
              Plaintiff-Appellee,

v                                                                  No. 340396
                                                                   Marquette Circuit Court
THOMAS RICHARD FIELD,                                              LC No. 16-054468-FH

              Defendant-Appellant.


Before: MURPHY, P.J., and SAWYER and SWARTZLE, JJ.

PER CURIAM.

       Defendant appeals as of right his convictions of operating or maintaining a laboratory
involving methamphetamine, MCL 333.7401c(2)(f), and conspiracy to deliver or manufacture
methamphetamine, MCL 750.157a and MCL 333.7401(2)(b)(i). The trial court sentenced
defendant as a fourth-offense habitual offender, MCL 769.12, to concurrent prison terms of 8 to
30 years for each conviction. We affirm.

                                      I. BACKGROUND

        According to the prosecutor’s theory of the case, defendant, along with Starlene Bartol
and April Barkle, agreed to manufacture a “batch” of methamphetamine for the three of them if
the women would help him acquire the necessary ingredients. The prosecutor presented
evidence that defendant picked up the two women in Ishpeming and then drove them to
Marquette, where Bartol purchased pseudoephedrine at a Target store. The three then went to a
Mares-Z-Doats store, where defendant purchased fertilizer in the form of “tree spikes” before the
three were stopped by the police and arrested. According to Barkle and Bartol, the plan was for
defendant to manufacture the methamphetamine in the woods with items he had buried there and
for the product to be split among the three offenders.

                                        II. ANALYSIS

       Other Acts Evidence. On appeal, defendant first argues that the trial court erred by
permitting the prosecutor to present Bartol’s testimony that she had previously seen defendant
make methamphetamine, which usually occurred in the woods. Defendant argues that this
evidence was inadmissible under MRE 404(b)(1). We disagree.



                                               -1-
       Whether to admit or exclude evidence is within the trial court’s discretion and is
reviewed on appeal for an abuse of discretion. People v Lukity, 460 Mich 484, 488; 596 NW2d
607 (1999). MRE 404(b)(1) provides:

               Evidence of other crimes, wrongs, or action is not admissible to prove the
       character of a person in order to show action in conformity therewith. It may,
       however, be admissible for other purposes, such as proof of motive, opportunity,
       intent, preparation, scheme, plan, or system in doing an act, knowledge, identity,
       or absence of mistake or accident when the same is material, whether such crimes,
       wrongs, or acts are contemporaneous with, or prior or subsequent to the conduct
       at issue in the case.

Evidence of other crimes or acts is admissible under MRE 404(b) if such evidence: (1) is offered
for a proper purpose and not to prove the defendant’s character or propensity to commit the
crime; (2) is relevant to an issue or fact of consequence at trial; and (3) the probative value of the
evidence is not substantially outweighed by the danger of unfair prejudice. People v
VanderVliet, 444 Mich 52, 74-75; 508 NW2d 114 (1993), amended on other grounds 445 Mich
1205 (1994). The prosecution has the burden of establishing the relevance of the prior acts
evidence to prove a fact within one of the exceptions to the general exclusionary rule of MRE
404(b)(1). People v Knox, 469 Mich 502, 509; 674 NW2d 366 (2004). Evidence is relevant if it
has a tendency “to make the existence of any factual consequence to the determination of the
action more probable or less probable than it would be without the evidence.” MRE 401.
“Where the only relevance of the proposed evidence is to show the defendant’s character or the
defendant’s propensity to commit the crime, the evidence must be excluded.” Knox, 469 Mich at
510. A material fact “need not be an element of a crime or cause of action or defense but it must
at least be ‘in issue’ in the sense that it is within the range of litigated matters in controversy.”
People v Mills, 450 Mich 61, 67-68; 537 NW2d 909 (1995) (cleaned up). “Although relevant,
evidence may be excluded if its probative value is substantially outweighed by the danger of
unfair prejudice.” MRE 403. “Unfair prejudice exists when there is a tendency that evidence
with little probative value will be given too much weight by the jury” or the evidence would
inject “considerations extraneous to the merits of the lawsuit,” such as “the jury’s bias,
sympathy, anger, or shock.” People v McGhee, 268 Mich App 600, 614; 709 NW2d 595 (2005)
(cleaned up).

        In the instant case, the prosecutor moved to introduce Bartol’s testimony that she had
previously seen defendant make methamphetamine in the woods on at least five prior occasions.
The prosecutor argued that the evidence was highly relevant to the issues of defendant’s intent
and knowledge. That is, the evidence was probative of what defendant intended to do with the
pseudoephedrine pills and tree spikes that were with him when he was stopped by the police and
his knowledge of how those products were used to manufacture methamphetamine. The
prosecutor also argued that the fact that the previous occasions also involved the manufacture of
methamphetamine in the woods was relevant because defendant’s plan was to manufacture the
drugs in the woods, and because defendant had allegedly told Bartol that he had all of the other
components to make the drug hidden in the woods. The prosecutor further stated that the
evidence was relevant to show a plan or scheme. The trial court agreed that defendant’s intent
was relevant to determining his guilt or innocence of the charged offenses, and that, therefore,
the evidence was offered for a proper, noncharacter purpose. The trial court also agreed that the
                                                 -2-
information was prejudicial, but found that the probative value of the evidence outweighed its
prejudicial effect. Therefore, it allowed the testimony and gave a cautionary jury instruction on
the limited, permissible use of the evidence.

        The trial court did not abuse its discretion by admitting the other-acts evidence. To prove
that defendant was guilty of conspiracy to deliver or manufacture methamphetamine, the
prosecution was required to prove beyond a reasonable doubt that there was a mutual agreement
or understanding between defendant and one other person to commit the unlawful act of
manufacturing methamphetamine. MCL 333.7401(2)(b)(i); MCL 333.7214(3)(c)(ii); MCL
750.157a; see also People v Cotton, 191 Mich App 377, 392; 478 NW2d 681 (1991). “Being a
specific-intent crime, conspiracy requires both the intent to combine with others and the intent to
accomplish the illegal objective.” Cotton, 191 Mich App at 392-393. To prove that defendant
committed the offense of operating or maintaining a laboratory involving methamphetamine, the
prosecution was required to prove beyond a reasonable doubt that defendant owned or possessed
a chemical he knew or had reason to know was going to be used to manufacture
methamphetamine. MCL 333.7401c(1)(b); People v Meshell, 265 Mich App 616, 626; 696
NW2d 754 (2005). Thus, defendant’s intent and knowledge were highly relevant to both
charges, particularly where the pseudoephedrine pills and tree spikes found during the police
stop were themselves legal products to possess, a point defendant emphasized at trial and
emphasizes throughout his brief on appeal.                That defendant had previously made
methamphetamine by using tree spikes and preparing the drug in the woods was highly probative
of defendant’s intent and knowledge in purchasing the tree spikes on the instant occasion. This
information was also relevant because the particulars of defendant’s method, even if not
particularly novel, supported Bartol’s and Barkle’s versions of the conspiracy as to how
defendant would use the tree spikes and pseudoephedrine to make methamphetamine, and
thereby supported their credibility. Even though defense counsel argued that defendant was not
contesting that he knew how to manufacture the drug, the prosecutor was still required to prove
that the pseudoephedrine pills and tree spikes found at the time of defendant’s arrest were
intended to be used to manufacture methamphetamine.

        Although defendant argues that the prior occasions occurred a number of years earlier,
“[t]he remoteness of an act only affects the weight of the evidence rather than its admissibility.”
McGhee, 268 Mich App at 611-612. For these reasons, the trial court did not abuse its discretion
in ruling that the prosecutor offered this evidence for a proper purpose.

        With respect to prejudicial effect, the trial court recognized that the evidence could be
prejudicial, but found that its probative value still outweighed the prejudicial effect. This ruling
was not an abuse of discretion. The evidence was highly probative of defendant’s intent in
purchasing the pseudoephedrine pills and tree spikes, which was a material issue in the case
considering that those products are not themselves illegal to possess. Moreover, any prejudicial
effect that the other acts evidence may have had was mitigated by the trial court’s instruction to
the jury, limiting the use of the evidence to its proper purpose. See People v Orr, 275 Mich App
587, 593; 739 NW2d 385 (2007).

       Prior Consistent Statement. Defendant next argues that the trial court erred by allowing
the prosecutor to introduce a police officer’s testimony concerning Barkle’s prior statements
during police questioning. As noted previously, Barkle testified at trial that the plan was for

                                                -3-
defendant to manufacture methamphetamine in the woods with the fertilizer spikes, the
pseudoephedrine Bartol purchased, and items defendant hid in the woods. When initially stopped
by police, Barkle told officers that she had no idea what was going on. On cross examination,
defendant attacked Barkle’s credibility by pointing out inconsistencies in her testimony. A
police officer then testified that, when he interviewed Barkle, Barkle explained to him
defendant’s plan to manufacture the drug in the woods.

           On appeal, defendant argues that the officer’s statements were not admissible under MRE
801(d)(1)(B) to rehabilitate Barkle’s trial testimony. Defendant concedes that there was no
objection to the admissibility of this evidence under MRE 801(d)(1)(B), leaving the issue
unpreserved. We review unpreserved claims of evidentiary error for plain error affecting
defendant’s substantial rights. People v Carines, 460 Mich 750, 764; 597 NW2d 130 (1999).
An error is plain if it is clear or obvious, and an error affects substantial rights if it is prejudicial,
i.e., if it affects the outcome of the proceedings. People v Jones, 468 Mich 345, 355; 662 NW2d
376 (2003).

        Under this standard, we need not determine whether the officer’s testimony was admitted
in error because, even if the admission was erroneous, it did not affect defendant’s substantial
rights. Generally, when determining whether an error was harmless, the focus is on the nature of
the error “in light of the weight and strength of the untainted evidence.” People v Mateo, 453
Mich 203, 215; 551 NW2d 891 (1996). In addition, “the admission of a hearsay statement that is
cumulative to in-court testimony by the declarant can be harmless error, particularly when
corroborated by other evidence.” People v Duenaz, 306 Mich App 85, 97; 854 NW2d 531
(2014) (cleaned up). Even without the officer’s testimony about the earlier statement, the jury
heard Barkle’s testimony as well as Bartol’s substantially similar testimony, which itself
supported Barkle’s testimony. Moreover, the officer’s testimony had no bearing on the
evidentiary weight of the tree spikes and the pseudoephedrine pills. In short, substantial
evidence existed to show that defendant’s plan was to manufacture methamphetamine in the
woods, even apart from the officer’s testimony. Accordingly, any error did not affect
defendant’s substantial rights.

        Prosecutorial Misconduct. Defendant next argues that he is entitled to reversal of his
convictions because the prosecutor committed misconduct by introducing Barkle’s prior
statements and by commenting at trial that defendant had “substance abuse issues.” Because
defendant did not object to the prosecutor’s conduct at trial, we review these unpreserved issues
for plain error affecting defendant’s substantial rights. People v Watson, 245 Mich App 572,
586; 629 NW2d 411 (2001).

        With respect to the introduction of Barkle’s prior statements, a “prosecutor’s good-faith
effort to admit evidence does not constitute misconduct.” People v Dobek, 274 Mich App 58,
70; 732 NW2d 546 (2007). Defendant has not presented any evidence from which we may
conclude that the prosecutor’s offer of Barkle’s prior statements as evidence was not made in
good faith and, in any event, because any error regarding the statements would be harmless,
defendant is not entitled to reversal of his convictions.

       Regarding defendant’s second claim of misconduct, the prosecutor remarked in her
opening statement that defendant had “substance abuse issues,” and later stated that “all three

                                                   -4-
individuals” had substance-abuse issues. Defendant argues that the evidence did not support
these characterizations. We disagree. Although a prosecutor may not make a factual statement
that is not supported by the evidence, prosecutors are “generally free to argue the evidence and
all reasonable inferences from the evidence as it relates to their theory of the case.” People v
Unger, 278 Mich App 210, 236; 749 NW2d 272 (2008). Evidence was presented that defendant
was involved in a conspiracy to make methamphetamine and to keep some of the product.
Bartol also testified that she had seen defendant make methamphetamine a number of times in
the past. It was reasonable to infer from this testimony that defendant intended to keep some of
the drugs for his own use and that he had a history of involvement with methamphetamine.
Accordingly, defendant has not demonstrated error with respect to the prosecutor’s remarks that
defendant had “substance abuse issues.”

        Sufficiency of the Evidence. Defendant next argues that the prosecutor failed to present
sufficient evidence to support his convictions. A challenge to the sufficiency of the evidence is
reviewed de novo. People v Harverson, 291 Mich App 171, 175; 804 NW2d 757 (2010). This
Court must review the evidence in a light most favorable to the prosecution and determine
whether the jury could have found each element of the charged crime proved beyond a
reasonable doubt. People v Reese, 491 Mich 127, 139; 815 NW2d 85 (2012). “Circumstantial
evidence and reasonable inferences arising therefrom may constitute proof of the elements of [a]
crime.” People v Bennett, 290 Mich App 465, 472; 802 NW2d 627 (2010). “[A] reviewing
court is required to draw all reasonable inferences and make credibility determinations in support
of the jury verdict.” People v Nowack, 462 Mich 392, 400; 614 NW2d 78 (2000).

        As noted earlier, to prove that defendant was guilty of conspiracy to deliver or
manufacture methamphetamine, the prosecution was required to prove beyond a reasonable
doubt that there was a mutual agreement or understanding between defendant and one other
person to commit the unlawful act of manufacturing methamphetamine. MCL 333.7401(2)(b)(i);
MCL 333.7214(3)(c)(ii); MCL 750.157a; see also Cotton, 191 Mich App at 392. “Being a
specific-intent crime, conspiracy requires both the intent to combine with others and the intent to
accomplish the illegal objective.” Cotton, 191 Mich App at 392-393. To prove that defendant
committed the offense of operating or maintaining a laboratory involving methamphetamine, the
prosecution was required to prove beyond a reasonable doubt that defendant owned or possessed
a chemical he knew or had reason to know was going to be used to manufacture
methamphetamine. MCL 333.7401c(1)(b); Meshell, 265 Mich App at 626.

        The prosecutor presented the testimony of Barton and Barkle that the three intended to
prepare methamphetamine, and that they intended to split the product. A police detective
observed Bartol purchase pseudoephedrine pills. He then followed Bartol, who joined Barkle
and defendant, and the three went to another store where defendant purchased tree spikes.
Testimony was presented explaining how tree spikes and pseudoephedrine are used to make
methamphetamine. By the time the three were stopped, Bartol had taken the pills out of their
original packaging. She admitted that she did this to prevent the pills from being traced to her.
Bartol testified that she gave the pills to defendant. Bartol had seen defendant make
methamphetamine in the past.

      This testimony, and reasonable inferences that could be drawn from this evidence,
viewed in a light most favorable to the prosecution, was sufficient to enable the jury to find

                                                -5-
beyond a reasonable doubt that defendant conspired with Bartol and Barkle to manufacture
methamphetamine, and that defendant possessed both the pseudoephedrine pills and tree spikes
for the purpose of making methamphetamine. Although defendant contends that the ingredients
themselves were legal to purchase and had other legal uses, this Court is required to draw all
reasonable inferences in support of the jury’s verdict, and the prosecutor was not require to
disprove defendant’s defense or other possible theories of innocence. Nowack, 462 Mich at 400.
The evidence was sufficient to support defendant’s convictions.

        Ineffective Assistance of Counsel. Defendant argues that he did not receive the effective
assistance of counsel at trial. Generally, a defendant must file a motion for a new trial or
Ginther1 hearing in the trial court to establish evidentiary support for a claim of ineffective
assistance of counsel. People v Sabin (On Second Remand), 242 Mich App 656, 658-659; 620
NW2d 19 (2000). Where, as in this case, such a motion was not filed, we review the defendant’s
claims for errors apparent from the record. Id.

        Whether a person has been denied the effective assistance of counsel is a mixed question
of fact and constitutional law. People v Jordan, 275 Mich App 659, 667; 739 NW2d 706 (2007).
To establish ineffective assistance of counsel, a defendant must show that: (1) counsel’s
representation “fell below an objective standard of reasonableness”; and (2) but for counsel’s
deficient performance, there is a reasonable probability that the outcome of the proceeding would
have been different. People v Vaughn, 491 Mich 642, 669; 821 NW2d 288 (2012), citing
Strickland v Washington, 466 US 668, 688-694; 104 S Ct 2052; 80 L Ed 2d 674 (1984). “A
reasonable probability is a probability sufficient to undermine confidence in the outcome.”
Strickland, 466 US at 694. In other words, “[w]hen a defendant challenges a conviction, the
question is whether there is a reasonable probability that, absent the errors, the factfinder would
have had a reasonable doubt respecting guilt.” Id. at 695. We presume that defense counsel
rendered effective assistance and exercised reasonable professional judgment in all significant
decisions. Vaughn, 491 Mich at 670. Defendant must “overcome the strong presumption that
counsel’s performance was born from a sound trial strategy.” People v Trakhtenberg, 493 Mich
38, 52; 826 NW2d 136 (2012). “Because the defendant bears the burden of demonstrating both
deficient performance and prejudice, the defendant necessarily bears the burden of establishing
the factual predicate for his claim.” People v Carbin, 463 Mich 590, 600; 623 NW2d 884
(2001).

        Defendant argues that his trial counsel was ineffective for not objecting to the
introduction of Barkle’s prior statements under MRE 801(d)(1)(B). As explained earlier,
however, the introduction of this limited evidence was harmless. Accordingly, defendant cannot
show prejudice from the lack of an objection. Similarly, with respect to defendant’s contention
that trial counsel should have objected to the prosecutor’s conduct, we have concluded that
defendant’s underlying claims of misconduct are without merit. “Failing to advance a meritless
argument or raise a futile objection does not constitute ineffective assistance of counsel.” People



1
    People v Ginther, 390 Mich 436; 212 NW2d 922 (1973).


                                                -6-
v Ericksen, 288 Mich App 192, 201; 793 NW2d 120 (2010). Therefore, defendant cannot show
that counsel was ineffective for not objecting to the prosecutor’s conduct.

        Defendant also argues that defense counsel was ineffective for failing to file a motion to
suppress the evidence that was obtained after the police stopped defendant’s vehicle. Defendant
does not challenge the initial stop of his vehicle, or the events leading up to the officer’s
discovery of the tree spikes in defendant’s possession. Rather, he argues that the discovery of
the tree spikes and the pseudoephedrine pills did not create sufficient probable cause to support
his arrest or the seizure of the pills and tree spikes because these items were legally purchased
and were not illegal contraband.

        Where a trial counsel’s failure to litigate a Fourth Amendment claim is the basis of an
ineffectiveness challenge, a defendant must prove “his Fourth Amendment claim is meritorious
and that there is a reasonable probability that the verdict would have been different absent the
excludable evidence in order to demonstrate actual prejudice.” Kimmelman v Morrison, 477 US
365, 375; 106 S Ct 2574; 91 L Ed 2d 305 (1986). With respect to defendant’s argument on
appeal:

       [a] police officer may make an arrest without a warrant if there is probable cause
       to believe that a felony was committed by the defendant, or probable cause to
       believe that the defendant committed a misdemeanor in the officer’s presence.
       “Probable cause is found when the facts and circumstances within an officer’s
       knowledge are sufficient to warrant a reasonable person to believe that an offense
       had been or is being committed.” The standard is an objective one, applied
       without regard to the intent or motive of the police officer. [People v Chapo, 283
       Mich App 360, 366-367, 770 NW2d 68 (2009) (cleaned up).]

At the time of defendant’s arrest, the two officers involved in the traffic stop had knowledge that
Bartol, a known drug user, had purchased pseudoephedrine, which the officers knew was an
ingredient to manufacture methamphetamine. The officers testified that they followed Bartol,
who then joined defendant and Barkle in defendant’s truck without divesting herself of the
pseudoephedrine pills. The officers then learned that defendant had purchased tree spikes, which
the officers also knew could be used to manufacture methamphetamine. These combined facts
gave the officers probable cause to believe that at least Bartol and defendant had intended to
manufacture methamphetamine with what they had purchased. This provided probable cause to
arrest defendant.

        The automobile exception to the warrant requirement allows searches or seizures of
automobiles when there is probable cause to believe that evidence of a crime will be found in a
lawfully stopped vehicle. People v Kazmierczak, 461 Mich 411, 418; 605 NW2d 667 (2000);
People v Levine, 461 Mich 172, 179; 600 NW2d 622 (1999). Probable cause to search exists
when the totality of facts and circumstances indicate a “substantial basis” for believing there is a
“fair probability” the search will uncover contraband or evidence of a crime. Kazmierczak, 461
Mich at 417-418. “The determination whether probable cause exists to support a search,
including a search of an automobile without a warrant, should be made in a commonsense
manner in light of the totality of the circumstances [and] must be based on objective facts that
could justify the issuance of a warrant by a magistrate and not merely on the subjective good

                                                -7-
faith of the police officers.” People v Wood, 321 Mich App 415, 423; 910 NW2d 364 (2017)
(cleaned up). In ascertaining the circumstances, an officer may make reasonable inferences
based on his experience. People v LoCicero (After Remand), 453 Mich 496, 502; 556 NW2d
498 (1996).

        In this case, the testimony at trial supports a determination that defendant’s arrest
preceded the discovery of the pills in the envelope and defendant does not state otherwise on
appeal. Because the officers also had probable cause at this point to believe that the truck still
contained the pills, particularly after seeing the original box in the front area of the truck, the
officers would have had sufficient probable cause to believe that the vehicle contained additional
evidence of a crime, thereby permitting the warrantless search of the vehicle that led to the
discovery of the pills in the envelope. For these reasons, we are not persuaded that a motion to
suppress would have been successful. Thus, we conclude that counsel’s failure to make such a
motion did not deprive defendant of the effective assistance of counsel.

        Defendant raises an additional ineffective-assistance claim in a pro se supplemental brief,
filed pursuant to Supreme Court Administrative Order No. 2004-6, Standard 4. He argues that
defense counsel was ineffective for failing to impeach Barkle with evidence of her prior criminal
history, including a prior conviction for uttering and publishing. Although defendant contends
that a police officer provided him with information regarding Barkle’s criminal history, the
record does not contain any documentation in support of this claim. In addition, defendant has
not provided an affidavit from either the officer who allegedly provided this information, or from
anyone else in support of this claim. Accordingly, defendant has not established the factual
predicate for his claim that counsel was ineffective for failing to impeach Barkle with her
criminal history.

        Juror Bias. In his Standard 4 brief, defendant also argues that he was denied a fair trial
by the trial court’s failure to dismiss two jurors who defendant contends were unable to remain
fair and impartial. Defendant acknowledges that neither juror was challenged for cause at trial.
Furthermore, the record discloses that defendant agreed with the jury that was selected, without
exhausting all of his available peremptory challenges. Accordingly, defendant has forfeited this
issue for review. People v Rose, 268 Mich 529, 531; 256 NW 536 (1934); People v Taylor, 195
Mich App 57, 59-60; 489 NW2d 99 (1992).

        Scoring of Offense Variable 14. Finally, defendant argues that he is entitled to be
resentenced because the trial court erred by assessing 10 points for offense variable (OV) 14 of
the sentencing guidelines. “Under the sentencing guidelines, the circuit court’s factual
determinations are reviewed for clear error and must be supported by a preponderance of the
evidence.” People v Hardy, 494 Mich 430, 438; 835 N2d 340 (2013). “Whether the facts, as
found, are adequate to satisfy the scoring conditions prescribed by statute, i.e., the application of
the facts to the law, is a question of statutory interpretation, which an appellate court reviews de
novo.” Id

       When scoring the sentencing guidelines, the trial court may consider all of the evidence
in the record. People v Johnson, 298 Mich App 128, 131; 826 NW2d 170 (2012). MCL
777.44(1)(a), which governs the scoring of OV 14, provides that 10 points should be assessed
when “[t]he offender was a leader in a multiple offender situation.” The statute also provides

                                                -8-
that “[i]f 3 or more offenders were involved, more than 1 offender may be determined to have
been a leader.” MCL 777.44(2)(b). “The entire criminal transaction should be considered when
scoring this variable.” MCL 777.44(2)(a).

        A “leader” for purposes of OV 14 is someone who “acted first or gave directions, or was
otherwise a primary causal or coordinating agent.” People v Dickinson, 321 Mich App 1, 22;
909 NW2d 24 (2017) (cleaned up). At trial, Bartol testified that defendant approached her and
Barkle, that defendant proposed making methamphetamine, and that defendant wanted her to
purchase the pseudoephedrine. Bartol further testified that defendant gave her money to make
the purchase as well as a note indicating what to purchase. Barkle testified that defendant did not
specifically ask Bartol to buy the pills, but she also testified that defendant provided Bartol with
money and a note. Testimony was also presented that defendant purchased the tree spikes, that
he drove the others, and that he was the person who intended to manufacture the drug. This
evidence was sufficient to show that defendant was directing the other offenders, coordinating
their actions in the pursuit of the manufacture of methamphetamine. Thus, the evidence supports
the trial court’s finding that defendant was a leader in a multiple-offender situation. The trial
court properly scored OV 14 at 10 points.

       Affirmed.



                                                             /s/ William B. Murphy
                                                             /s/ David H. Sawyer
                                                             /s/ Brock A. Swartzle




                                                -9-